Appeal Dismissed and Memorandum Opinion filed January 23, 2020.




                                       In The

                       Fourteenth Court of Appeals

                                NO. 14-19-00822-CV

                       LAC FRANCHISING, LLC, Appellant
                                          V.

                   2PROSPER INVESTMENT, LLC, Appellee

                       On Appeal from the 151st District Court
                               Harris County, Texas
                        Trial Court Cause No. 2019-18558-A

                            MEMORANDUM OPINION

      This is an appeal from a judgment signed September 18, 2019. Appellant’s
brief was due November 25, 2019. No brief or motion for extension of time to file
the brief was filed.

      On December 3, 2019, the court ordered appellants to file a brief by December
27, 2019. We cautioned that if appellants failed to comply with our order, we would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or
motion for extension of time to file the brief was filed.
      Therefore, the appeal is dismissed.



                                  PER CURIAM



Panel consists of Justices Wise, Jewell, and Poissant




                                            2